This is an appeal from a judgment of the District Court of Tom Green County refusing bail to appellant, T.F. Hickox, who is charged with the murder of one Lamar Schrier. The rule is that bail is a matter of right in capital cases except when the proof is evident; which is taken to mean that if the evidence is such as to lead a dispassionate mind to the conclusion that the accused is guilty, and that if the law is properly administered a conviction would be had of a capital offense, in such an event bail should be denied, otherwise it should be granted.
In the instant case deceased was in a garage in the town of Rankin in company with one Nevell. Appellant and his son Tom came into said building while said other parties were there. Tom said to deceased, "Lamar, you beat up my little brother but you cannot beat me." Deceased replied, "I did not," and Tom said, "You are a g__d d__n liar," and deceased said, "Let's not have any trouble," and appealed to appellant to speak to Tom and "let's not have any trouble" and about this time Tom slapped deceased and they begun fighting. Nevell immediately left the building going to look for an officer to have him stop the trouble and says he heard the shooting not longer than a minute after he left the building. A witness named Poole said he was standing a few feet from the parties and saw Tom and deceased clinched, the latter having his arms about Tom's shoulders; that deceased was backing and Tom following him, and that in this position the deceased went backward seven, eight or ten feet; that appellant was walking along beside them as deceased was backing, and at this juncture witness said he saw appellant put out his hand and heard the report of a pistol and saw deceased fall. Another witness said that he saw appellant approach deceased with a pistol in his hand, and when within two or three feet of him he shot deceased in the back; that deceased fell and appellant and his son turned and walked out of the garage, and witness did not hear them say a word to anyone. The physician who examined the body of deceased said he was shot in the small of the back, the shot ranging downward.
The only witness who testified for the appellant was his wife and her evidence bore upon the question apparently, of his ability to make bond. *Page 141 
It thus appears that appellant's son attacked deceased in the presence of the appellant; that deceased had remonstrated with Tom and had asked appellant also to speak to Tom and prevent trouble. That deceased was retreating; that he was not making any demonstration with any weapon of any kind; that appellant kept pretty close to his son and deceased as the latter was going backward, and that after deceased had backed from seven to ten feet appellant shot him in the back with a pistol, setting fire to the clothing of deceased; and that then without a word of explanation or statement of any kind appellant and his son left the building.
The decision of the trial judge that the proof of a capital offense was "evident" is entitled to weight on appeal, but has not the standing of the verdict of a jury. The duty rests upon this court to examine the evidence and for itself determine whether bail should have been denied. Ex parte Stephenson,71 Tex. Crim. 380. We have carefully examined the testimony and find nothing in the record suggesting that the conclusion reached by the trial judge was not the proper one.
The judgment refusing bail is affirmed.
Affirmed.